                                                                           JS-6

 1 CURRY ADVISORS
   A Professional Law Corporation
 2  K. Todd Curry (149360)
   185 West F Street, Ste. 100
 3 San Diego, California 92101
   Telephone: (619) 238-0004
 4 Fax Number: (619) 238-0006
 5   Counsel for Defendant LLQ Partners LLC
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   THERESA BROOKE,                  ) CASE NO. 5:19-cv-00135-PA-KK
                                      )
11                 Plaintiff,         )
                                      ) ORDER DISMISSING ACTION
12   v.                               ) WITH PREJUDICE
                                      )
13   LLQ PARTNERS LLC, a Nevada       )
     limited liability company        )
14                                    )
                                      )
15                 Defendants.        )
                                      )
16                                    )
     ________________________________ )
17
18         The Court having considered the Stipulation to Dismiss Action With
19   Prejudice, and good cause appearing therefor,
20         IT IS HEREBY ORDERED that the above-entitled action shall be and
21   hereby is dismissed with prejudice, each party to bear their own attorneys’ fees
22   and costs in connection with this action.
23
24   Dated: _________________
             April 04, 2019                 __________________________________
                                            PERCY ANDERSON
25                                          UNITED STATES DISTRICT JUDGE
26
27
28
